DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 2/2/2022 has been received and entered in to the case. 
	Claims 1-27, 29-30 and 37-38 have been canceled, and claims 28 and 31-36 and 39-43 have been considered on the merits. All arguments have been fully considered. 

Response to Amendment
	The claim rejection under 35 USC §112 has been withdrawn due to the instant amendment. 
Terminal Disclaimer
The terminal disclaimer filed on 2/2/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PAT. 10,597,637; 10,596,200; 10,508,263 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The double patenting rejections have been withdrawn. 



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jane Remillard on 3/10/2022.

The application has been amended as follows: 

28. (Currently Amended) A method for isolating a cell population comprising engraftable human cardiac ventricular progenitor cells (HVPs), the method comprising: subjecting human pluripotent stem cells to activation of Wnt/P-catenin signaling on day 0, followed by inhibition of Wnt/p-catenin signaling from day 3 to day 5 to obtain a culture comprising HVPs substantially pure cell population comprising engraftable HVPs positive for at least one of surface marker selected from the group consisting of JAG1, FZD3, LIFR, FGFR3 and TNFSF9.

36. (Currently Amended) A method for isolating a cell population comprising engraftable human cardiac ventricular progenitor cells (HVPs), the method consisting essentially of: subjecting human pluripotent stem cells to activation of Wnt/P-catenin signaling on day 0, followed by inhibition of Wnt/p-catenin signaling from day 3 to day 5 to obtain a culture comprising HVPs substantially pure cell population comprising engraftable HVPs positive for at least one of surface marker selected from the group consisting of JAG1, FZD3, LIFR, FGFR3 and TNFSF9.

Claims 28, 31-36 and 39-43 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/TAEYOON KIM/Primary Examiner, Art Unit 1632